                                             Case 4:21-cv-02807-KAW Document 6 Filed 04/22/21 Page 1 of 4



                                      1 Scott S. Humphreys (SBN 298021)
                                          humphreyss@ballardspahr.com
                                      2 Susan N. Nikdel (SBN 317921)
                                          nikdels@ballardspahr.com
                                      3 BALLARD SPAHR LLP
                                          2029 Century Park East, Suite 1400
                                      4 Los Angeles, CA 90067-2915
                                          Telephone: 424.204.4400
                                      5 Facsimile: 424.204.4350
                                      6 Attorneys for Defendants
                                          JAMES DALTON, an individual;
                                      7 DAVID DERRICK, an individual;
                                          JEFFREY PETERSON, an individual
                                      8
                                      9                                UNITED STATES DISTRICT COURT

                                     10                             NORTHERN DISTRICT OF CALIFORNIA

                                     11
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12 PARTNERS FOR GROWTH IV, L.P., a                 Case No. 4:21-cv-02807-KAW
       Ballard Spahr LLP




                                          Delaware limited partnership,
                                     13                                                 STIPULATION TO EXTEND TIME FOR
                                                                Plaintiff,              DEFENDANTS TO RESPOND TO
                                     14                                                 COMPLAINT
                                     15          v.

                                     16 JAMES DALTON, an individual;
                                     17 DAVID DERRICK, an individual;
                                        JEFFREY PETERSON, an individual;
                                     18 and DOES I through 10, inclusive,
                                     19                         Defendants.
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                      STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
                                              Case 4:21-cv-02807-KAW Document 6 Filed 04/22/21 Page 2 of 4



                                      1          Pursuant to Civil Local Rule 6-1(a), Defendants James Dalton (“Dalton”), David Derrick

                                      2 (“Derrick”), and Jeffrey Peterson (“Peterson”) (collectively, “Defendants”) and Plaintiff Partners

                                      3 for Growth IV, L.P. (“Plaintiff”), by and through their respective counsel, hereby stipulate as

                                      4 follows:

                                      5          WHEREAS, on February March 30, 2021, Defendants served with a Complaint filed by

                                      6 Plaintiff in the Superior Court of the State of California, County of Marin;

                                      7          WHEREAS, on April 19, 2021, Defendants filed a Notice of Removal of the state court

                                      8 action in the United States District Court for the Northern District of California;

                                      9          WHEREAS, Plaintiff and Defendants had previously agreed that the time in which

                                     10 Defendants may file a response to the Complaint shall be extended, up to and including May 19,

                                     11 2021, so that Defendants may investigate and review Plaintiff’s claims;
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12          WHEREAS, good cause exists for this stipulation as local counsel for Defendants, Susan
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13 Nikdel, has only recently been retained, this is the first request for an extension, the granting of

                                     14 the relief requested will not result in the delay of any scheduled hearings, and no party is making

                                     15 this request for the purpose of delay;

                                     16          WHEREAS, entry into this stipulation shall not constitute consent by the parties to have

                                     17 all matters heard by the Magistrate Judge.

                                     18          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

                                     19 the parties hereto, by and through their respective undersigned counsel that Defendants shall

                                     20 have until May 19, 2021, to answer, move, or otherwise respond to the Complaint.

                                     21

                                     22 DATED: April 22, 2021                                   BALLARD SPAHR LLP
                                     23                                                         /s/ Susan N. Nikdel
                                                                                                  Susan N. Nikdel
                                     24
                                                                                                Attorneys for Defendants
                                     25                                                         JAMES DALTON, DAVID DERRICK, and
                                                                                                JEFFREY PETERSON
                                     26

                                     27

                                     28

                                                                                            2
                                                    STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
                                             Case 4:21-cv-02807-KAW Document 6 Filed 04/22/21 Page 3 of 4



                                      1 DATED: April 22, 2021                                 LEVY SMALL & LALLAS

                                      2                                                        /s/ Leo Daniel Plotkin
                                                                                               Leo Daniel Plotkin
                                      3
                                                                                              Attorneys for Plaintiff
                                      4
                                        Pursuant to L.R. 5-1(i)(3), the filer of this document, Susan Nikdel, attests that concurrence in
                                      5 the filing of this document has been obtained from each of the other Signatories, which shall
                                        serve in lieu of their signatures on the document.
                                      6

                                      7

                                      8

                                      9
                                     10

                                     11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          3
                                                   STIPULATION TO EXTEND TIME FOR DEFENDANTS’ TO RESPOND TO COMPLAINT
                                              Case 4:21-cv-02807-KAW Document 6 Filed 04/22/21 Page 4 of 4



                                      1                                      CERTIFICATE OF SERVICE

                                      2
                                                  I hereby certify that on this 22nd day of April, 2021, I electronically filed a true and
                                      3
                                          correct copy of the foregoing STIPULATION TO EXTEND TIME FOR DEFENDANTS TO
                                      4
                                          RESPOND TO COMPLAINT through the Court’s CM/ECF system, which will send a notice
                                      5
                                          of electronic filing to all parties.
                                      6

                                      7
                                                                                         /s/ Susan N. Nikdel _______
                                      8                                                  Susan N. Nikdel

                                      9
                                     10

                                     11
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                     12
       Ballard Spahr LLP




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                 CERTIFICATE OF SERVICE
